UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4098
ALFRED EMANUEL MEAIS, a/k/a Kool
Aid, a/k/a Randolph Brown,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-98-307)

                  Submitted: December 16, 2002

                      Decided: January 13, 2003

     Before WIDENER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK,
Chapel Hill, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.
2                       UNITED STATES v. MEAIS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Alfred Emanuel Meais appeals the 240-month sentence imposed
after this court remanded his case for resentencing following his con-
viction for conspiracy to distribute crack cocaine in violation of 21
U.S.C. § 846 (2000). Finding no error, we affirm.

   Meais had originally been sentenced to imprisonment for 360
months. Drug quantity was not charged in his indictment, nor was
quantity specified in the court’s jury instructions or in the jury’s ver-
dict. We vacated the sentence as plain error, and remanded for resen-
tencing. See Apprendi v. New Jersey, 530 U.S. 466 (2000).* The
district court held a resentencing hearing and imposed a 240-month
sentence. Meais appeals from this sentence.

   Meais first argues that his conviction, as well as his sentence,
should have been vacated because the indictment did not charge a
specific drug quantity and did not charge the use of a minor in the
commission of the offense. In United States v. Benenhaley, this court
rejected this argument and reaffirmed its prior holding that "an indict-
ment that charges an unspecified drug quantity suffices to support a
conviction under 21 U.S.C. § 841 [(2000)]." 281 F.3d 423, 424 (4th
Cir.) (citing United States v. Promise, 255 F.3d 150, 160 (4th Cir.
2000)), cert. denied, 123 S. Ct. 275 (2002). Thus, although Meais’
indictment did not charge a specific quantity, his conviction was
valid.

    Meais next argues that Apprendi requires that sentencing factors—

  *Apprendi held that "[o]ther than the fact of a prior conviction, any
fact that increases the penalty for a crime beyond a prescribed statutory
maximum must be submitted to a jury, and proved beyond a reasonable
doubt." Apprendi, 530 U.S. at 490.
                       UNITED STATES v. MEAIS                         3
such as amount of drugs and use of a minor in the commission of the
offense—be alleged in the indictment, submitted to a jury, and proven
beyond a reasonable doubt. We have previously held that sentencing
factors are not required to be alleged in the indictment or submitted
to the jury. United States v. Kinter, 235 F.3d 192, 202 (4th Cir. 2000),
cert. denied, 532 U.S. 937 (2001). "[T]he relevant [statutory] ‘maxi-
mum’ under Apprendi is found on the face of the statute rather than
in the Sentencing Guidelines." Id. at 201. Thus, Meais’ statutory max-
imum was 240 months under 21 U.S.C. § 841(b)(1)(C), based on an
unspecified quantity of cocaine base. Because the sentence imposed
on remand did not exceed the statutory maximum, application of the
sentencing factors of drug quantity and use of a minor does not impli-
cate the rule announced in Apprendi. See Kinter, 235 F.3d at 201-02.

   The last issue raised by Meais is that 21 U.S.C. § 841 is facially
unconstitutional under Apprendi. We have previously rejected this
argument and see no reason to revisit it. See United States v. McAl-
lister, 272 F.3d 228, 232 (4th Cir. 2001).

   Accordingly, we affirm Meais’ sentence. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED